DETAILED ACTION

Election/Restrictions
Claims 1-5, 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jha (US Pub. 2018/010017).
Regarding claims 6-11 and 17, Jha discloses a communication method implemented at a terminal device, the terminal device being a near terminal device of a network device, the method comprising: 
receiving, from the network device, power allocation information for multiuser superposition transmission, the power allocation information indicating power allocation 3for the multiuser superposition transmission between the near terminal device and far terminal devices on one or more spatial layers (par.053 “MUST where certain layers are superposed in the power domain”, par.064 “power domain coordination using MUST…. 
determining a transmit power for a reference signal of the near terminal device based on the power allocation information (par.054 “SIC assistance parameters can be transmitted to the UE…..uplink grant for schedule UL transmission, power control”, par.067 “PDIC in a network environment…..uplink transmission power levels…….for uplink transmissions from UE to a MUST capable serving cell radio.  In at least one embodiment, the power level coordination can be performed between macro and small cell radios”).  
Regarding claim 7, Jha discloses receiving the power allocation information from downlink control information in a subframe (par.089 “SIC assistance parameters…..subframes”.  
Regarding claim 8, Jha discloses pairing information between the near terminal device and a far terminal device on one spatial layer, and an indication of power allocation between the near terminal device and the far terminal device on the spatial layer (par.064 “same radio resources…..shared between near and far UEs”, par.0109 “UEs camped in different co-channel cells of macro and small cell radios can be paired 
Regarding claim 9, Jha discloses based on the pairing information, whether the near terminal device performs the multiuser superposition transmission with the far terminal device; and in response to determining that the near terminal device performs the multiuser superposition transmission with the far terminal device, determining the transmit power for the reference signal of the near terminal device based on the indication of the power allocation (par. 089 “SIC assistance parameters can be set to near UEs that are to perform SIC while a UE that receives a highest power allocation for transmissions can treat lower power transmission as noise to demodulate and decode transmission”).
Regarding claim 10, Jha discloses pairing information between the near terminal device and a far terminal device on 4each of a plurality of spatial layers (par.053 “MIMO layers, having spatial separation in the time and frequency spatial domains…Each spatial…layer can be mapped to a different antenna port….MU-MIMO can be combine with MUST where certain layers are superposed in the power domain”), an indication of power allocation among the plurality of spatial layers, and an indication of power allocation between the near terminal device and the far terminal device on each of the plurality of spatial layers (par.064 “power domain coordination using MUST…. MUST…technology…..a superposition scheme that allows multiple users to share the same radio resources….different MIMO layers, which can be shared between near and far UEs, through power domain superposition….to schedule transmission for multiple 
Regarding claim 11, Jha discloses determining a group of spatial layers for performing the multiuser superposition transmission from the plurality of spatial layers based on the pairing information; determining a layer power allocated to each spatial layer in the group of spatial layers, based on the indication of the power allocation among the plurality of spatial layers; and determining the transmit power for the reference signal of the near terminal device on each spatial layer in the group of spatial layers, based on the indication of the power allocation between the near terminal device and the far terminal device on each of the plurality of spatial layers and the determined layer power (par.013, 016-017 “a number of superposition layers”, par.033 “macro cell radios……groups that can be optimized to provide contiguous or overlapping cellular/mobile coverage”, par.073, 085 “a number of superposition layers”).  
Regarding claim 17, Jha discloses everything as claim 6 above. More specifically, Jha disclose a transceiver and a controller (fig.5D, elements 580, 582, 572, par.0145, par.0147).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642